Title: To Thomas Jefferson from James Thomson Callender, 28 September 1797
From: Callender, James Thomson
To: Jefferson, Thomas


                    
                        Sir
                        Philadelphia Septr. 28th. 1797.
                    
                    I expect that your remaining numbers of the History of 1796 have come duly to hand. The other copy will be ready for you on your return to town.
                    I would not have intruded on you at this time about that; but am to request your indulgence for a few moments. I have begun another volume on American History; and it will be ready for the press in about a month. Having been in bad health, for a time, now better, having by the desertion of the town been reduced to some inconvenience, and having a small family, I laid my plan before M. Leiper and M. Dallas, who handsomely gave me most effectual assistance, till the time of printing and Selling the book.
                    In this dilemma, I recollected something that dropt from you, when I had the honour of seeing you at Francis’s hotel. It related to Some assistance, in a pecuniary way, that you intended to make me, on finishing my next volume. Now, Sir, my design at present is to hint that, in the present dreadful situation of the town, if the matter in reserve could be made in advance, it would really treble the greatness of the favour. If it was a draft or Check for 5 or 10 dollars, say, it might be in favour of a third person, my name not being very proper to appear; vizt. “Mr. James Ronaldson,” a particular friend of mine.
                    I hope in a few months to be (if I escape the fever) much less dependent than I have been upon my pen. Bookselling is at present in an entirely ruined State, otherwise my two last volumes would have put me far beyond the need of asking help. Your answer to me, to be left at the Post office till called for, will much oblige Sir Your very much obliged & humble Servant
                    
                        Jas. Thomson Callender
                    
                    
                        P.S. Since the printing of Mr. Hamilton’s Observations Bishop White has, in a public Company, declined to drink his health, assigning the pamphlet as a reason. If you have not seen it, no anticipation can equal the infamy of this piece. It is worth all that fifty of the best pens in  America Could have said against him, and the most pitiful part of the whole is his notice of you.
                    
                